DETAILED ACTION
This action is responsive to the following communications: Original Application filed on January 11, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2021/0216600 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1 and 12 are the independent claims. Claims 1-20 are rejected.
Priority



Applicants properly claim the benefit of U.S. Provisional Patent Application No. 62/959,507, filed on January 10, 2020.

Drawings
Each of figures 1-15 are objected to for the following reasons:  
A number of the reference numbers (handwritten) are too faint to be legible or reproduced. Additionally, the handwritten references tend to obscure portions of the figure (if too large) or unreadable (if too small).
This applies to all of the Figures. 
In Fig. 7, there are no labels for “700A” or “700B.” Additionally in the “Templates & Models” box (containing 301 and 306), “Templates” is misspelled.
Figs. 8 and 11-15 include handwritten comments or remarks. They are illegible (and for the screenshots of Fig. 11-15, appear as light grey on a dark grey background). If they are intended to be part of the drawings, they need to be replaced in a legible manner, preferably typed. For Figs. 11-15, it might be useful to use colors that stand out or a callout textbox (but see, below, concerning Figs. 11-15).
It might be useful to spilt Figs. 1 and 2 onto two different pages. See also, below, regarding orientation of the figures.
All of the drawings in Figs. 1-10 are printed in portrait orientation. Some of the figures would appear to be suited to a landscape orientation, allowing for more space for the drawings, and increased sizes of elements and text. See, e.g., Figs. 1-4, 6-8, and 10.
The screenshots of Figs. 11-15 are extremely difficult to read, as they are printed in shades of greyscale. Clearer images must be submitted. It might be useful to resubmit them as wire-frame depictions of the screens, instead of what appear to be screen captures. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the Examiner, the Applicants will be notified and informed of any required corrective action in the next Office action. The objections to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES

Replacement Drawing Sheets
Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the Examiner, the Applicants will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless the Applicants are notified.



Annotated Drawing Sheets
A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the Examiner. The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections
Applicants are required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0036, the second sentence recites “At step 302 a request for a dynamic template is received at step 300.” The reference to step 300 should be removed.
Appropriate correction is required.

The use of trademarks has been noted in this application. The term should be accompanied by the generic terminology, if appropriate; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature 
The following were not properly marked:
JAVASCRIPT (abstract, paragraphs 0012, 0013, 0034-0036)  
Appropriate corrections are required.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
Claims 1 and 12 recite multiple instances of “and/or.” Each instance should be amended to only recite “or.”
Also in claim 12, in the 4th limitation, there is an extra close parenthesis “…pushing the JSON) payload…” It should be removed.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

	Each of independent claim 12 and dependent claims 3, 5, and 14 contain the trademark JAVASCRIPT, either referring to the language itself or as part of JSON. 
	Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  
	The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  
	In the present case, the trademark is used to identify a particular programming language or data feed format and, accordingly, the identification is indefinite. (e.g., which version of JAVASCRIPT? Which version of JSON?).
	For the purposes of examination, the claims are interpreted as claiming the latest versions of JAVASCRIPT and JSON released prior to the effective filing date of U.S. Provisional Patent Application No. 62/959,507, filed on January 10, 2020. 
	For JSON: 		RFC 8259 (also known as STD 90) (December 2017)
	For JAVASCRIPT:	implementation of ECMA-262, 10th Ed. (June 2019)

	Additionally, the last claim limitation of independent claim 12 recites “by the document form engine, constructing one or more document pages from the pushed dynamic template and retrieved existing and/or persisting document data.” However, unlike independent claim 1, which explicitly recites retrieving stored existing and/or persisting user data, claim 12 fail to provide this antecedent basis.
independent claim 12 is rendered further indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	To overcome this rejection, the Examiner recommends providing the necessary antecedent basis.

	Dependent claims 13 and 15-20 are rejected solely due to their dependency from a rejected parent claim.
To expedite a complete examination of the instant application, the claims rejected above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are further rejected as set forth below in anticipation of amendments to these claims to correct the failure.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,734,995 B1, issued to Saikaly on June 8, 2010, and filed on December 1, 2005 (hereinafter Saikaly), in view of U.S. Patent Application Publication No. 2016/0077902 A1, filed by Feng et al., on September 18, 2014, and published on March 17, 2016 (hereinafter Feng).

With respect to independent claim 1, Saikaly discloses in a computing system environment, a method for automated document creation by a dynamic content management system, comprising: 
…retrieving stored existing and/or persisting user data from a server and constructing a dynamic template; Saikaly discloses retrieving stored data from a server and assembling a dynamic template (see Saikaly, Figs. 1-3; see also, Saikaly, col. 3, line 51-col. 4, line 19 [describing the 
Although Saikaly discloses APIs (see Table 5, col. 9 [describing both a Form Server API and a manipulation module API], Saikaly fails to expressly disclose retrieving data and constructing a dynamic template by a dynamic application programming interface (API).
	However, Feng teaches a server which controls API processing of objects used to create rich document models or objects (see Feng, Figs. 1-3; see also, Feng, paragraphs 0004 [API objects defined in terms of JAVASCRIPT and JSON objects], 0030 [describing Fig. 1, including data abstractors, I/O handler, API handler and data storage], 0045 [using the JSON structure to define rich JAVASCRIPT objects which are instantiated at runtime into objects], and 0145 [the model is constructed by defining a JSON file and a JAVASCRIPT file for the object]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings 
	Saikaly, as modified by Feng, further teaches 
By the dynamic API, pushing the dynamic template including the retrieved existing and/or persisting user data to a document form engine residing on a user computing device; Saikaly further teaches pushing the dynamic template to a document assembler with the retrieved user data in anticipation of document creation (see Saikaly, Figs. 1-3 and 7; see also, Saikaly, col. 14, lines 3-51 [describing the network environment and computing devices connected for performing the functionality]; see also, Saikaly, col. 3, line 51-col. 4, line 19, col. 4, lines 42-53, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra).
By the document form engine, constructing one or more document pages from the pushed dynamic template; Saikaly further teaches constructing one or more document pages from the dynamic template (see Saikaly, Figs. 6A-B; see also, Saikaly, col. 13, line 29 – col. 14, line 2 [describing the creation of the forms in Figs. 6A-B]; see also, Saikaly, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra).

With respect to dependent claim 2, Saikaly, as modified by Feng, teaches the method of claim 1, as 
	Saikaly further teaches the method including customizing each element used to construct the one or more document pages to each component of the document being constructed.
	Saikaly further teaches customizing each element of a page to each component of the document (see Saikaly, Fig. 3; see also, Saikaly, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra, claim 1).

With respect to dependent claim 3, Saikaly, as modified by Feng, teaches the method of claim 2, as described above.
	Saikaly and Feng further teach the method including selecting each element used to construct the one or more document pages from one or more of HyperText Markup Language (HTML), Cascading Style Sheets (CSS), and JavaScript.
	Saikaly further teaches the pages are constructed from at least HTML (see Saikaly, col. 13, lines 20-28 [templates used to generation HTML documents]).
	Additionally or alternatively, Feng further teaches constructing pages from HTML and JAVASCRIPT (see Feng, paragraphs 0004, 0045, and 0145, described supra, claim 1).

With respect to dependent claim 4, Saikaly, as modified by Feng, teaches the method of claim 1, as described above.
	Feng further teaches the method including providing a rule engine which, on receipt of a request for document creation by the dynamic content management system: Feng further teaches a validation rule engine to determine conditions, rules, and validation aspects of the forms (see Feng, paragraphs 0014-0015 [describing examples of using a rule engine to ensure that the forms have the proper fields and content] and 0147-0149 [describing steps 425-445 for determining whether to add rules and 
Retrieves one or more templates, one or more data models, and one or more linked data models stored on a server; Saikaly further teaches retrieving one or more templates, one or more data models, and one or more linked data models (see Saikaly, Figs. 3 and 4; see also, Saikaly, Tables 1-5, cols. 7-9 [describing the schema and data models for the document and template creation]).
Combines the retrieved one or more templates, data models, and linked data models to provide the dynamic template; Saikaly further teaches combining the retrieved templates, data models, and linked data models to provide the dynamic template (see Saikaly, Figs. 3-4; see also, Saikaly, Tables 1-5, described supra; see also, Saikaly, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra, claim 1).

With respect to dependent claim 5, Saikaly, as modified by Feng, teaches the method of claim 4, as described above.
	Feng further teaches the method wherein the rule engine provides the dynamic template as a JavaScript Object Notation (JSON) payload for pushing to the user computing device.
	Feng further teaches delivering the output as a formatted JSON payload to the user device for processing (see Feng, paragraphs 0045 and 0145, described supra, claim 1).

With respect to dependent claim 6, Saikaly, as modified by Feng, teaches the method of claim 4, as described above.
	Saikaly and Feng further teach the method wherein the rule engine retrieves the dynamic template from a template API stored on the server and retrieves the one or more data models and one or more linked data models from a user data API stored on the same or a different server.
supra, claim 1).
	Additionally, Feng further teaches using API processing to access, retrieve, and process content (see Feng, paragraphs 0004, 0030, 0045, and 0145, described supra, claim 1).

With respect to dependent claim 7, Saikaly, as modified by Feng, teaches the method of claim 1, as described above.
	Saikaly further teaches the method, further including providing in the dynamic content management system a data separation engine which fetches data from one or more of: a local data storage pool, a shared data storage pool, and a global data storage pool.
	Saikaly further teaches retrieving data from at least a local and shared data storage (see Saikaly, Figs. 1-3; see also, Saikaly, col. 3, line 51-col. 4, line 19, col. 4, lines 42-53, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra, claim 1).

With respect to dependent claim 8, Saikaly, as modified by Feng, teaches the method of claim 7, as described above.
	Saikaly further teaches the method wherein the data separation engine fetches data according to the retrieved data models.
	Saikaly further teaches retrieving data according to the data models (see Saikaly, Tables 1-5, described supra, claim 4; see also, Saikaly, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra, claim 1).

dependent claim 9, Saikaly, as modified by Feng, teaches the method of claim 8, as described above.
	Saikaly further teaches the method wherein the fetched data are saved to the user computing device.
	Saikaly further teaches that the final product can be saved on the user device (see Saikaly, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, col. 6, lines 46-54 and col. 13, line 29 – col. 14, line 2, described supra, claim 1).

With respect to dependent claim 10, Saikaly, as modified by Feng, teaches the method of claim 8, as described above.
	Saikaly further teaches the method wherein the retrieved one or more data models are updated according to the fetched data and the updated data models and fetched data are stored on the server.
	Saikaly further teaches that the models can be updated, and the updates are stored on the server (see Saikaly, Tables 1-5, described supra, claim 4).

With respect to dependent claim 11, Saikaly, as modified by Feng, teaches the method of claim 10, as described above.
	Saikaly further teaches the method wherein any updates to the one or more data models and fetched data are recorded as changes and saved to the user computing device document form engine.
	Saikaly further teaches that the models can be updated, and the updates are stored on the user device (see Saikaly, Tables 1-5, described supra, claim 4).

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feng, in view of Saikaly.

With respect to independent claim 12, Feng discloses in a computing system environment, a method for automated document creation by a dynamic content management system, comprising: 
Providing a dynamic application programming interface (API) comprising a rule engine which, on receipt of a request for document creation by the dynamic content management system: Feng discloses providing a dynamic API for processing objects and data, further comprising a rule engine (see Feng, Figs. 1-3; see also, Feng, paragraphs 0004, 0030, 0045, and 0145, described supra, claim 1; see also, Feng, paragraphs 0014-0015 and 0147-0149, described supra, claim 4).
Feng fails to expressly disclose a method that retrieves one or more templates, one or more data models, and one or more linked data models stored on a server.
	However, Saikaly teaches retrieving one or more templates, one or more data models, and one or more linked data models (see Saikaly, Figs. 3 and 4; see also, Saikaly, Tables 1-5, described supra, claim 4).
 	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Feng and Saikaly before him before the effective filing date of the claimed invention, to modify the method of Feng to incorporate retrieving templates, forms, components, elements, etc., for dynamic document creation as taught by Saikaly. One would have been motivated to make such a combination because this provides a more robust framework for creating documents and reusing components in a more granular manner, as taught by Saikaly (see Saikaly, col. 3, lines 5-26 [“As discussed above, current systems allow for some efficient reuse of documents. However, several issues remain. For example, it is often necessary to make a change to the document. For example, a company logo may change, a regulation may issue or change that mandates a change in the language of a document, or a procedure outlined in a document may need to be updated. In current systems, every document that includes the changed content must be updated. This can be quite costly when thousands of documents may be 
	Feng, as modified by Saikaly, further teaches 
Combines the retrieved one or more templates, data models, and linked data models to provide a dynamic template formatted as a JavaScript Object Notation (JSON) payload; Feng further teaches processing objects into JSON payloads for transmission and execution (see Feng, paragraphs 0045 and 0145, described supra, claim 1).
By the dynamic API, pushing the JSON[[)]] payload to a document form engine residing on a user computing device; Feng further teaches processing objects into JSON payloads for transmission and execution (see Feng, paragraphs 0045 and 0145, described supra, claim 1).
By the document form engine, constructing one or more document pages from the pushed dynamic template and retrieved existing and/or persisting document data; Saikaly further teaches combining the components into one or more document pages (see Saikaly, Figs. 1-3; see also, Saikaly, col. 3, line 51-col. 4, line 19, col. 4, lines 42-53, col. 5, lines 17-28, col. 5, lines 45-55, col. 5, lines 56-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra, claim 1).

With respect to dependent claim 13, Feng, as modified by Saikaly, teaches the method of claim 12, as 
	Saikaly further teaches the method including customizing each element used to construct the one or more document pages to each component of the document being constructed.
	Saikaly further teaches customizing each element of a page to each component of the document (see Saikaly, Fig. 3; see also, Saikaly, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra, claim 1).

With respect to dependent claim 14, Feng, as modified by Saikaly, teaches the method of claim 13, as described above.
	Feng and Saikaly further teach the method including selecting each element used to construct the one or more document pages from one or more of HyperText Markup Language (HTML), Cascading Style Sheets (CSS), and JavaScript.
	Feng further teaches constructing pages from HTML and JAVASCRIPT (see Feng, paragraphs 0004, 0045, and 0145, described supra, claim 1).
	Additionally or alternatively, Saikaly further teaches the pages are constructed from at least HTML (see Saikaly, col. 13, lines 20-28 [templates used to generation HTML documents]).

With respect to dependent claim 15, Feng, as modified by Saikaly, teaches the method of claim 12, as described above.
	Feng and Saikaly further teach the method wherein the rule engine retrieves the dynamic template from a template API stored on the server and retrieves the one or more data models and one or more linked data models from a user data API stored on the same or a different server.
	Feng further teaches using API processing to access, retrieve, and process content (see Feng, paragraphs 0004, 0030, 0045, and 0145, described supra, claim 1).
supra, claim 1).

With respect to dependent claim 16, Feng, as modified by Saikaly, teaches the method of claim 12, as described above.
	Saikaly further teaches the method, further including providing in the dynamic content management system a data separation engine which fetches data from one or more of: a local data storage pool, a shared data storage pool, and a global data storage pool.
	Saikaly further teaches retrieving data from at least a local and shared data storage (see Saikaly, Figs. 1-3; see also, Saikaly, col. 3, line 51-col. 4, line 19, col. 4, lines 42-53, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra, claim 1).

With respect to dependent claim 17, Feng, as modified by Saikaly, teaches the method of claim 16, as described above.
	Saikaly further teaches the method wherein the data separation engine fetches data according to the retrieved data models.
	Saikaly further teaches retrieving data according to the data models (see Saikaly, Tables 1-5, described supra, claim 4; see also, Saikaly, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, and col. 6, lines 46-54, described supra, claim 1).

With respect to dependent claim 18, Feng, as modified by Saikaly, teaches the method of claim 17, as described above.
wherein the fetched data are saved to the user computing device.
	Saikaly further teaches that the final product can be saved on the user device (see Saikaly, col. 5, lines 17-28, col. 5, lines 45-63, col. 6, lines 22-33, col. 6, lines 46-54 and col. 13, line 29 – col. 14, line 2, described supra, claim 1).

With respect to dependent claim 19, Feng, as modified by Saikaly, teaches the method of claim 17, as described above.
	Saikaly further teaches the method wherein the retrieved one or more data models are updated according to the fetched data and the updated data models and fetched data are stored on the server.
	Saikaly further teaches that the models can be updated, and the updates are stored on the server (see Saikaly, Tables 1-5, described supra, claim 4).

With respect to dependent claim 20, Feng, as modified by Saikaly, teaches the method of claim 19, as described above.
	Saikaly further teaches the method wherein any updates to the one or more data models and fetched data are recorded as changes and saved to the user computing device document form engine.
	Saikaly further teaches that the models can be updated, and the updates are stored on the user device (see Saikaly, Tables 1-5, described supra, claim 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent Application Publication No. 2006/0245555 A1 (dynamic message templates using messaging macros for pre-filling data to limit manual entry of data into the message).
U.S. Patent Application Publication No. 2010/0332973 A1 (Creating and using a Superactive document for implementing processes within an enterprise).
U.S. Patent Application Publication No. 2012/0233532 A1 (Creation and use of a vector-based form field document).
U.S. Patent Application Publication No. 2014/0095968 A1 (Document assembly using a series of user interfaces components).
U.S. Patent Application Publication No. 2014/0095968 A1 (Creation of electronic forms from templates).
U.S. Patent Application Publication No. 2014/0122996 A1 (Development of a mobile app and interface screens based on a back-end services).
U.S. Patent Application Publication No. 2015/0046791 A1 (Custom document creation using a template system with embedded code instructions).
U.S. Patent Application Publication No. 2017/0270083 A1 (Interactive web-based documents using web-intrinsic containers).
U.S. Patent Application Publication No. 2018/0173477 A1 (Form generation using integrated services).
U.S. Patent Application Publication No. 2020/0210513 A1 (Dynamic user interface generation using definition data, instances, and captured form data).
U.S. Patent Application Publication No. 2021/0149992 A1 (Automatic template generations with template logic for use in linked CRM systems).
U.S. Patent Application Publication No. 2021/0203713 A1 (Form engine which generates and persists a template).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. BYCER whose telephone number is (571)270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173